Citation Nr: 9903228	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.  He died in July 1993; the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Los Angeles, California RO which denied service connection 
for the cause of the veteran's death.

In October 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends that the RO erred by failing to grant 
service for the cause of the veteran's death.  She further 
contends that the veteran's lung cancer, which resulted in 
his death, was due to radiation exposure in service.  
Specifically, she states that the veteran related that he was 
involved in cleanup following nuclear weapons tests during 
his period of service.

It is noted that additional evidence (a statement from the 
veteran's brother received in December 1998) was received 
subsequent to the issuance of the statement of the case, 
which has not been reviewed by the RO.  The Board notes that 
the appellant did not specifically waive RO consideration of 
this additional evidence.  Since consideration of this 
evidence by the RO was not waived, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (1998).

It is also noted that a certificate of death reflects that 
the veteran died on July [redacted], 1993, at home.  The 
immediate cause of death was non-small cell left lung carcinoma; 
the interval between onset and death was months.  A review of the 
record indicates that the veteran was treated in the weeks 
preceding his death by William Zittrich, M.D. of Hemet Valley 
Medical Center.  The Board notes that no treatment records 
from Dr. Zittrich have been requested or associated with the 
claims file.  

The Board also notes that the appellant has raised the 
possibility that the veteran was exposed to radiation as a 
result of his participation in cleanup from atmospheric 
nuclear weapons tests in Yuma, Arizona and in Nevada.  The 
veteran's lung cancer, a "radiogenic disease," became 
manifest more than five years after his alleged nuclear test 
participation; therefore, the appellant has a claim for 
service connection for the cause of the veteran's death which 
must be adjudicated under the provisions of 38 C.F.R. § 3.311 
(1998).  That regulation requires certain development, 
including the assessment of the size and nature of the 
veteran's radiation dose.  Under the circumstances of this 
case, further development of the evidence is required.  

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  After the necessary release has been 
obtained, the RO should obtain the 
clinical records pertaining to the 
veteran's treatment by William Zittrich, 
M.D. from June 1993 to July 1993.

2.  The RO should request that the 
Defense Special Weapons Agency, formerly 
the Defense Nuclear Agency, of the 
Department of Defense verify the 
veteran's participation in any or all 
atmospheric nuclear tests during the 
period from August 1946 to August 1949; 
and provide, as appropriate, radiation 
dose information for the veteran.

3.  The RO should then review the 
appellant's claim in light of all 
evidence of record, including the 
evidence (statement from the veteran's 
brother) received by the Board in 
December 1998, and any other evidence 
obtained subsequent to the statement of 
the case.  Adjudicatory action should be 
taken on the pending claim.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be issued a supplemental statement 
of the case and provided an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


